Fourth Court of Appeals
                                           San Antonio, Texas
                                                November 2, 2017

                                               No. 04-17-00383-CR

                                               Jamie LONGORIA,
                                                    Appellant

                                                        v.

                                              The STATE of Texas,
                                                    Appellee

                         From the 290th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2016CR10053
                                 Honorable Melisa Skinner, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to December 1, 2017.

                                                              PER CURIAM

      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE,
                           Clerk of Court


cc:              Richard E. Langlois                           Nicholas LaHood
                 Law Offices Of Richard E. Langlois            Bexar County District Attorney's Office
                 217 Arden Grove                               101 W. Nueva St.
                 San Antonio, TX 78215                         San Antonio, TX 78205